IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: APRIL 28, 2022
                                                      NOT TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0032-MR


ALFRED T. KESSEH                                                      APPELLANT


               ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.              HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                    NOS. 19-CR-00237 & 19-CR-00638


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      For roughly six weeks, students at the University of Louisville reported a

series of robberies, burglaries, and a sexual assault for which the appellant,

Alfred T. Kesseh, was ultimately charged and convicted. Prior to trial, Kesseh

moved the court to sever the first-degree rape, first-degree robbery, and first-

degree burglary charges, which all involved the same victim, from the

remainder of the charges. The trial court denied Kesseh’s motion to sever,

which Kesseh argues was an abuse of discretion. Additionally, Kesseh alleges

a bevy of errors by both the trial court and the Commonwealth resulted in

undue prejudice. Finding none of Kesseh’s claims meritorious, we affirm.

                    I. Factual and Procedural Background

      The facts of this case are numerous and complicated, but largely

undisputed. Beginning on December 7, 2018, Kesseh engaged in a crime spree
involving robbery, burglary, and culminating in rape, which lasted until he was

arrested by the Louisville Metropolitan Police Department (LMPD) on January

14, 2019. During that time Kesseh operated in and around the University of

Louisville campus.

      After midnight, on December 7, Jason Schreiber was about to enter his

home at the Cardinal Towne Apartment Complex when he noticed the front

door was ajar. Schreiber called the police and waited for their arrival to

reenter. However, by the time police arrived and searched the apartment

Kesseh had already left. Schreiber, along with his roommates, reported that

they were missing several electronics, including laptops and cameras, as well

as their backpacks. Surveillance footage showed Kesseh exiting the apartment

with two backpacks which Schreiber later identified as belonging to himself

and his roommate.1

      Roughly a week later, on December 14, Paulo Robenboim noticed that

his bank card had gone missing and checked his recent purchases, which

showed that his card had been used at a Speedway and a McDonald’s which he

had not visited. When the Speedway manager reviewed their surveillance

video, he identified the man using the card as matching Kesseh’s description.

      Four days later, on December 18, Kesseh once again visited the Cardinal

Towne Apartment Complex, breaking into three apartments. Unlike the first

incident, however, the victims were home when Kesseh entered. The first




      1   Kesseh was arrested while carrying one of these backpacks.

                                           2
victim, Erin Kidwell, testified that Kesseh entered her home around three o’

clock that morning, made enough noise to wake her, and then stuck his head

into her bedroom while she laid still. According to Kidwell, Kesseh remained in

her home for several minutes before leaving and did not steal anything. As

with his previous visit to the complex, surveillance footage confirmed Kesseh

roaming the halls of the apartment complex at the corresponding time and day.

That same evening, Kidwell’s apartment neighbor, Nikayla McFarland, reported

having her laptop stolen. As with the previous incidents, surveillance footage

showed Kesseh in the apartment hallway holding the stolen laptop.

      Kesseh capped off his December 18 spree by burglarizing Ali Conder’s

apartment. At the time of the burglary, Conder was hosting two individuals,

Grecia Sosa and Devon Rose, for the evening. Kesseh reportedly took a

wrapped Christmas gift, a PlayStation gaming console, a laptop and charger,

along with Sosa’s wallet. As with the previous burglaries, Kesseh was

identified in the hallway, opening up Conder’s apartment door. Additionally,

Kesseh was identified on surveillance footage at White Castle, where he had

used Sosa’s debit card to purchase a meal.

      Four days passed before Kesseh committed another burglary at the

Cardinal Towne Apartment Complex, this time at the home of Jacquayah

Washington and Madison McCellon. At the time of the burglary McCellon was

working, and not at home. The roommates reported that several video game

consoles and paraphernalia were stolen along with a speaker and other items.

Once again, video surveillance showed Kesseh leaving the apartment with a

                                       3
stolen item in hand. Following a several weeks hiatus, Kesseh visited the

University Pointe Apartment Complex and entered Allison Kirk and Sarah

Delaney’s home just past midnight. Delaney testified that she heard the

apartment door open, but assumed it was her roommate’s boyfriend leaving.

The following morning, when the two women awoke, they discovered a missing

wallet and laptop. When Delaney checked her mobile banking application, she

saw several unauthorized purchases. Notably, employees from two of those

establishments later identified Kesseh as the man using Delaney’s card to

make the purchases in question. Additionally, when Kesseh was eventually

arrested he was in possession of Kirk’s laptop.2

      Only two days after the previous burglary, Kesseh revisited the University

Pointe Apartment Complex on January 9, 2019 and broke into Justin Wells’s

apartment. Unfortunately, when Wells went to investigate the noises he heard

in the kitchen he was confronted by Kesseh who brandished a pistol at him,

demanding valuables and threatening to kill Wells. However, Wells stated that

he recognized an orange tip on the gun (often denoting a toy, or non-lethal

weapon) and rebuffed Kesseh’s demands. Kesseh left without further incident

and Wells called the police. Apparently unperturbed, Kesseh immediately

found another apartment to burglarize and entered the home of roommates,

Skylar McGimsey, Kaitlin Armstrong, Sabrina Eden, and Kylie Meehan.

Instead of remaining in common living spaces, Kesseh escalated his behavior



      2 Kesseh had changed the login information to his name and was logged into his

Facebook account on the stolen computer.

                                         4
by entering Meehan’s room and getting into bed with her. Kesseh briefly stayed

in bed with Meehan before standing up and telling Meehan to turn around.

When she had complied Kesseh pulled out his toy gun and placed it on

Meehan’s back and demanded money. Meehan complied and gave him the pin

number to her bank card.

      All the while, a fourth individual, Connor Dean, who was visiting

Armstrong, went to investigate the noise previously heard in the common

areas. Dean stated that he noted an unfamiliar backpack, inside of which he

found a laptop which he turned on, seeing the name “Alfred” on the loading

screen. At this moment Kesseh walked out of Meehan’s bedroom. Seeing

Kesseh leave Meehan’s room, Dean assumed he was an invited guest and

offered the stolen backpack and laptop back to him. Kesseh took the items

and exited the apartment. Surveillance footage showed Kesseh in the hallway

at the time and wearing the hat he had stolen from Meehan’s room. Kesseh left

University Pointe before officers could arrive.

      Immediately thereafter, Kesseh returned to the Cardinal Towne

Apartment Complex and entered T.D.’s apartment at six o’ clock in the

morning. When T.D. heard noise in the kitchen she opened her bedroom door

to investigate and startled Kesseh, who immediately pointed the fake gun at

her. Kesseh approached T.D., ordered her to turn around and marched her

into her bedroom. Kesseh asked T.D. who else was home but T.D. lied and told

him she was alone. While robbing her, Kesseh commented on her

attractiveness. Eventually he kissed her and asked T.D., “do you want to do

                                         5
this?” to which T.D. replied, “no.” Unperturbed, Kesseh continued with his

unwanted advances and eventually sexually assaulted and raped T.D. When

the ordeal passed Kesseh threatened T.D. with death if she told anyone about

what had just occurred. Immediately thereafter he left the apartment with

T.D.’s phone, Apple Watch, and a pair of gray Nike pants.3 T.D. immediately

reported the crime and was taken to the Center for Women and Families for a

Sexual Assault Nurse’s Examination. The results of the examination revealed

DNA which matched Kesseh’s.

      Kesseh’s final burglary occurred on January 11, 2019 when he was

observed in the Louisville ESPN radio station offices rifling through desks.

Kesseh left before he could be apprehended. LMPD was finally able to capture

Kesseh on January 14, 2019 near the University of Louisville residence halls

and in possession of numerous stolen items. Kesseh was indicted on 24

counts, including burglary, robbery, theft, fraudulent use of a credit card, and

rape.4 Prior to trial Kesseh moved to sever the charges relating to T.D. from the

remainder of the counts, but the trial court denied the motion. Kesseh was

ultimately convicted and sentenced to a total of twenty-seven years of

imprisonment. However, prior to final sentencing Kesseh attempted to call T.D.

from jail, for which the trial court held him in contempt and sentenced him to




      3   At the time of his arrest, these pants were in Kesseh’s possession.
      4 These charges originally stemmed from two indictments, 19-CR-0237 and 19-
CR-0638. Those cases were consolidated and form the basis of the original conviction
and this appeal.

                                             6
serve an additional six-months consecutive to his underlying sentence. Kesseh

appeals the judgment.

                                     II. Analysis

      I. RCr5 6.18 and 8.31.

      Kesseh argues that the three charges (rape, burglary, and robbery)

related to T.D. were too dissimilar from the other counts that the denial of his

motion to sever amounted to reversible error. Kesseh further requests severing

the charges into a number of cases, arguing that he is entitled to eight separate

trials. In order to succeed on these challenges Kesseh must prove that

combining these charges into one case severely prejudiced him and resulted in

a fundamentally unfair sentence.

      RCr 6.18 allows more than one offense to be charged together so long as

the offenses are “of the same or similar character or are based on the same acts

or transactions connected together or constituting parts of a common scheme

or plan.” In turn, RCr 8.31 establishes boundaries, requiring that “[i]f it

appears that a defendant or the Commonwealth is or will be prejudiced by a

joinder of offenses or of defendants in an indictment, information, complaint or

uniform citation or by joinder for trial, the court shall order separate trials of

counts, grant separate trials of defendants or provide whatever other relief

justice requires.” Since trial courts are in the best position to strike the proper

balance between RCr 6.18 and RCr 8.31, they are afforded “great discretion”




      5   Kentucky Rules of Criminal Procedure.

                                          7
when determining whether to “join or sever offenses.” Davidson v.

Commonwealth, 548 S.W.3d 255, 258 (Ky. 2018) (citation omitted); Smith v.

Commonwealth, 520 S.W.3d 340, 353 (Ky. 2017). Consequently, we do not

disturb their judgment on these issues “absent a showing of clear abuse and

actual prejudice.” Davidson, 548 S.W.3d at 258; see also Peacher v.

Commonwealth, 391 S.W.3d 821, 838 (Ky. 2013) (“we have many times noted

that an erroneous severance ruling does not justify appellate relief unless it

resulted in actual prejudice to the party opposing the ruling[]”).

      While it may often be required for the Commonwealth to establish that

the crimes of which a defendant is charged were part of a “common scheme or

plan” by presenting the jury evidence regarding time and proximity, those

elements are not enough, on their own, to satisfy RCr 6.18. Hammond v.

Commonwealth, 366 S.W.3d 425, 428-29 (Ky. 2012). Likewise, RCr 6.18 is not

satisfied because a defendant is charged with multiple counts of the same

crime. Id. at 429. Instead, as this Court has stated, the better approach is to

determine “[i]f evidence from one of the offenses joined in the indictment would

be admissible in a separate trial of the other offenses[.]” Cohron v.

Commonwealth, 306 S.W.3d 489, 493 (Ky. 2010).

      In Furnish v. Commonwealth, we applied this rule and affirmed the trial

court’s consolidation of a burglary and murder involving the same victim at the

same home where both crimes were perpetrated. 95 S.W.3d 34 (Ky. 2002). In

Furnish, the defendant, while working as a carpet cleaner, entered the victim’s

home and stole jewelry. Id. at 40. A month later, the defendant broke into that

                                        8
same home and murdered the homeowner. Id. The trial court denied

Furnish’s motion to have the charges severed. Id. at 52-53. Affirming the

denial, this Court stated that Furnish’s prior visit to the victim’s home was

probative because it showed that he was aware of the house and its contents.

Such evidence tended to establish “identity, motive, and part of a plan for

criminal action.” Id. at 52. This Court concluded its reasoning by noting that

joining charges will almost always result in prejudice but may nonetheless be

probative and relevant and well within the bounds of RCr 6.18. Id. at 53.

      Conversely, in Rearick v. Commonwealth, we reversed a trial court’s

consolidation in a case involving three indictments of sexual abuse committed

against three different juvenile victims. 858 S.W.2d 185 (Ky. 1993). Despite all

being minors, the victims shared no other characteristics, nor were the specific

incidents reflective of a theme or common plan. Since no evidence of the other

incidents could be introduced at a trial of the other two, had they not been

consolidated, joinder was improper. Id. at 187. Unlike in Rearick, the charges

in this case share a multitude of relevant similarities and the trial court did not

abuse its discretion in consolidating the indictments. We address each of

Kesseh’s factual assertions in turn.

      1. The charges related to T.D.:

      We note from the outset that the incident with T.D. followed the exact

same factual pattern as the other reported burglaries and robberies. Kesseh

entered the apartment in the early morning hours and began rummaging

through the common areas, looking for valuables. When Kesseh was

                                        9
confronted by T.D. he acted exactly as he did with Wells and Meehan, he

brandished the toy gun. The only difference between these three incidents is

that Wells recognized the weapon as a toy and did not capitulate, whereas T.D.

and Meehan both believed their lives to be in danger and complied.

Furthermore, the fact that Kesseh took T.D. into her bedroom was not an

outlier. Testimony at trial showed that Kesseh had several times before

entered a female victim’s bedroom. In fact, that same morning, after the initial

encounter with Wells, Kesseh found an apartment shared by four women and

entered two of their bedrooms. With regards to Eden’s, her testimony stated

that he simply peered into her room before leaving. However, Meehan’s

testimony stated that he climbed into bed with her, consistent with the

Commonwealth’s theory of escalating behavior. Consequently, given these

similarities, any argument by Kesseh that his incident with T.D. differed in

character from the other charges is belied by the record. Finally, we note that

simply because rape required an intent not present in the remaining charges is

not enough to require severance. When weighed against the remaining

charges, the trial court correctly found the single incident of rape and assault

insufficient to require severance under RCr 8.31.

      2. The gun charges:

      On appeal, Kesseh argues simultaneously that the four charges involving

the toy gun must be severed from the remainder of the charges, while also

asserting that charges 17 and 18 (those involving Wells) and charges 19 and 20

(those involving Meehan) must be severed from one another. Although Kesseh

                                       10
relies solely on the presence of the toy guns to support his position of severing

charges 17-20 from the remainder of the counts, the discordance between the

encounters stems from the location inside the apartments where he

encountered the victims. Kesseh encountered Wells in the kitchen, brandished

the toy gun defensively and demanded Wells’s possessions. When Wells

recognized the orange tip on the weapon and refused to comply Kesseh left the

apartment without further incident. By contrast, Meehan was confronted in

her bedroom, requiring Kesseh to leave the familiar confines of common spaces

in his previous burglaries. To quote Kesseh’s brief, the Wells robbery

“indicat[ed] an intent to avoid others but to use force if encountered,” while

robbing Meehan “indicat[ed] that he no longer avoided others.”

      Kesseh’s position is unpersuasive. At trial, and on appeal, the

Commonwealth asserts that Kesseh’s behavior indicated a common scheme,

burgling student apartments, while also showing that he was becoming bolder

and escalating his behavior. The robberies involving Kesseh’s toy gun are

probative for that reason. The trial court did not err in consolidating these

charges. We are compelled to note the irony in Kesseh’s argument that

severance is required because each incident is clearly unique, while in the

same breath declaring that Kesseh’s behavior escalated until he no longer

sought to avoid his victims. The Commonwealth relied on the same theory in

support of joinder.




                                        11
      3. The remaining charges:

      In addition to requesting severance for the charges involving sexual

assault and the toy gun, Kesseh asserts that we should sever the remaining

charges against him. Specifically, Kesseh seeks to sever the charges in jury

instructions 4 from charges in instructions 5 and 66 and all three charges from

those in jury instructions 7-9.7 In addition, Kesseh seeks further delineation

by severing the charge in jury instruction 38 and those charges laid out in jury

instructions 12-169 from the remainder of the charges. Finally, Kesseh seeks

to sever the burglary of the ESPN radio office in Louisville from all of the other

charges.

      Kesseh’s position is unavailing because he relies on the quality of

evidence presented by the Commonwealth at trial, which is a task for the jury

to weigh. See Ross v. Commonwealth, 531 S.W.3d 471, 477 (Ky. 2017)

(“Assessing the credibility of a witness and the weight given to her testimony

rests within the unique province of the jury [or finder-of-fact][]”) (internal

quotations and citation omitted). As Kesseh’s brief concedes, the charges in



      6Jury instruction 4: Burglary in the Second Degree at 1830 S. Third St. Apt.
1343; Jury instruction 5: Burglary in the Second Degree at 325 W. Cardinal Blvd Apt.
1107; Jury instruction 6: Theft by Unlawful Taking over $500.
      7 Jury instruction 7: Burglary in the Second Degree at 325 W. Cardinal Blvd.
Apt. 1466; Jury instruction 8: Theft by Unlawful Taking over $500; Jury instruction 9:
Fraudulent use of Credit Card under $500.
      8   Jury instruction 3: Theft by Unlawful Taking under $500.
      9 Jury instruction 12: Burglary in Second Degree at 2108 Unity Place Apt.
112A; Jury instruction 13: Theft by Unlawful Taking over $500; Jury instruction 14:
Theft by Unlawful Taking under $500; Jury instruction 15: Fraudulent use of a credit
card under $500; Jury instruction 16: Fraudulent use of a credit card under $500.

                                          12
jury instructions 4-9 occurred on the same night and at the same locations he

had previously burgled. That footage would be relevant in either case as

establishing his presence at the location on the night of the burglaries. The

same may be said of the security footage showing his use of the stolen bank

cards. That information was relevant to show that the man on the security

footage at the apartment complex was Kesseh, because he was observed using

the stolen bank cards to make purchases. While Kesseh correctly notes some

differences in clothing and accessories between the different clips, that

argument was properly made to the jury because it refers to the strength of the

evidence. Finally, while the burglary at the ESPN radio building did differ in

character from Kesseh’s previous burglaries, any error by the court to join the

charge was not material. The radio building was adjacent to Cardinal Towne

Apartments, the burglary occurred the day following the attempted robbery of

Wells and the assault on T.D. and was accompanied by overwhelming evidence

tying Kesseh to the charge. Consequently, Kesseh fails to show actual and

undue prejudice resulted from joining that burglary with the remaining

charges. Reversal is unwarranted in this case.

      II. The disc presented to the jury during deliberation.

      Having determined that the trial court did not abuse its discretion in

consolidating the charges, we turn to Kesseh’s next allegation of error: that the

digital copies of surveillance videos prepared for the jury by the Commonwealth

at the trial court’s request resulted in undue prejudice and constituted

reversible error. Following the close of proof, the Commonwealth prepared a

                                       13
copy of all the surveillance videos shown at trial for the jury to take into the

deliberation room. Kesseh asserts that the organization of the video clips and

the titles used by the Commonwealth created an impermissible flowchart.

       As an initial matter, concerning preservation, we note RCr 9.22 requires

parties to

      make[] known to the court the action which that party desires the
      court to take or any objection to the action of the court, and on
      request of the court, the grounds therefor; and, if a party has no
      opportunity to object to a ruling or order at the time it is made, the
      absence of an objection does not thereafter prejudice that party.

In this case, Kesseh’s counsel failed to object to the file names when they were

introduced at trial by the Commonwealth’s witnesses and did not object to the

file names on the disc which was presented to the jury.10 Consequently we

review the matter only for palpable error pursuant to RCr 10.26.

      Under RCr 10.26, an unpreserved error may generally be noticed on
      appeal if the error is palpable and if it affects the substantial rights
      of a party. Even then, relief is appropriate only upon a determination
      that manifest injustice resulted from the error. For an error to rise
      to the level of palpable, it must be easily perceptible, plain, obvious
      and readily noticeable.

Martin v. Commonwealth, 409 S.W.3d 340, 344 (Ky. 2013) (internal quotations

omitted). Manifest injustice is present when a “defect in the proceeding [exists

that is] shocking or jurisprudentially intolerable.” Martin v. Commonwealth,




       10 The record is silent as to whether Kesseh ever reviewed the disc, however,

both parties agree that the creation of the disc was discussed at length in a private
conference with the judge, and that Kesseh was aware the disc would be presented to
the jury well before the conclusion of proof. His assertion that he would have objected
to the titles during trial is unsupported by the record and does not satisfy the
requirements of RCr 9.22.

                                          14
207 S.W.3d 1, 4 (Ky. 2006). Consequently, we will find palpable error when the

defendant suffers a “manifest injustice, either through the probability of a

different result or error so fundamental as to threaten a defendant’s

entitlement to due process of law.” Jones v. Commonwealth, 331 S.W.3d 249,

256 (Ky. 2011) (internal quotation marks omitted).

      RCr 9.72 allows jurors to “take all papers and other things received as

evidence in the case.” Given the extensive nature of the charges against

Kesseh, the trial court directed the Commonwealth to prepare a digital copy of

all the surveillance footage presented at trial. The result was a disc containing

ten folders which corresponded to twenty-three charges. Inside of each folder

was a series of files containing the video clips presented during trial. Kesseh’s

first allegation of error relates to the organization of those discs and the titles

given the video clips, such as “cT1108 C 1st floor Hallway to 1108” and “CT

1108 E Suspect Walking towards East Exit 1st Floor.” Kesseh claims that the

organization of the folders and the titles given to several of the video clips

amounted to a flow-chart and impermissibly lowered the Commonwealth’s

burden of proof.

      In support of his position, Kesseh cites Mills v. Commonwealth, 44

S.W.3d 366 (Ky. 2001), in which the jury heard recorded witness interviews

which were not played at trial. Id. at 371. The defense objected on the

grounds that the statements were inadmissible prior consistent statements. Id.

The trial court overruled the objection and the tapes were made available to the

jury. Id. This Court reversed the conviction, citing the testimonial nature of

                                         15
the recordings and the fact that they were not properly admitted at trial. Id. at

372. Unlike in Mills, however, the Commonwealth here took sufficient care to

introduce the video clips at trial. Witnesses identified the hallways outside of

their apartments as well as the stolen property being carried off by the

individual in the surveillance footage. Heather Hadden, the assistant manager

of the two apartment buildings,11 testified with regards to how the video clips

were gathered and labeled. Finally, Detective Brown testified that the titles of

the clips he used during his investigation were provided by the managers of the

apartment complex and businesses. While titles could become testimonial in

nature, the inclusion of the word “suspect” in a label or identifying a hallway

location does not meet that threshold. Given that the video clips were admitted

at trial and subject to cross-examination by the defense, their inclusion in the

jury deliberation room meets the requirements of RCr 9.72. No error occurred.

      III. Video clips admitted into evidence without a time stamp.

      Kesseh’s allges that, because several video clips were not accompanied

by an “on screen” time stamp, those videos are inadmissible because they fail

to show that he was present at the time of the burglaries. These deficiencies,

according to Kesseh, render the offending video clips inadmissible under KRE12

901’s requirements for authentication and identification. We review the trial

court’s decision to admit evidence for abuse of discretion. Anderson v.




       University Pointe and Cardinal Towne Apartments are owned by the same
      11

company, of which Ms. Hadden was the assistant manager.
      12   Kentucky Rules of Evidence.

                                         16
Commonwealth, 231 S.W.3d 117, 119 (Ky. 2007). Consequently, we do not

disturb the trial court’s ruling unless the decision is “arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.” Id. (citation omitted).

      In order to admit evidence under KRE 901(a), the party attempting to

introduce the evidence must provide “evidence sufficient to support a finding

that the matter in question is what its proponent claims.” KRE 901(b) provides

several, non-limiting, examples which demonstrate how evidence may be

properly authenticated; such as: KRE 901(b)(1) “[t]estimony of a witness with

knowledge[;]” KRE 901(b)(4) “[d]istinctive characteristics and the like[;]” and

KRE 901(b)(9) “[e]vidence describing a process or system used to produce a

result[.]” KRE 901(a) treats questions of identification and authentication as

matters of conditional relevancy. Johnson v. Commonwealth, 134 S.W.3d 563,

566 (Ky. 2004). This initial burden on the proponent is “slight” and “requires

only a prima facie showing of authenticity[.]” Id. (citation omitted).

      In this case, the Commonwealth presented the jury with Hadden’s

testimony. Hadden, the assistant manager of the two apartment complexes

involved, testified that Detective Brown approached the organization and

requested surveillance footage from the relevant dates. Hadden testified that

she and another (unidentified) employee compiled the video clips for Detective

Brown. Hadden testified that although not all clips contained a time-stamp,

the server containing the surveillance footage was searchable by time and date

which could then generate the relevant footage. Hadden testified that this

process was followed and that no alterations to the video clips were made.

                                        17
      Detective Brown testified that the parameters he provided to the

managing company for surveillance footage were based on victim statements

and the Computer-Aided Dispatch Report. When Detective Brown identified a

time frame from these reports, he requested footage for one-half hour before

and one-half hour after the crime was reported to have occurred. Thereafter,

Detective Brown testified that he reviewed the footage with the company prior

to their creating the disc containing the relevant footage. Finally, Detective

Brown testified that he also requested that each clip be identified by date and

time. Unfortunately, not all files were labeled in this manner. Nonetheless, at

trial the witnesses reviewed the footage, identifying the location in the films,

along with stolen items, such as the hats and stereo equipment. Although no

direct eyewitnesses authenticated the scenes depicted in the video clips, the

Commonwealth presented sufficient testimony to properly contextualize and

identify the surveillance footage in accordance with KRE 901. Consequently,

the trial court did not abuse its discretion in admitting the footage into

evidence.

      IV. Alleged prosecutorial misconduct.

      Kesseh alleges three instances of prosecutorial misconduct, the first

occurring during the guilt phase closing statements when the Commonwealth

addressed the value of stolen property for which Kesseh was charged: five

counts of theft by unlawful taking over $500.13 Since Kesseh properly



       13 KRS 514.030, under which Kesseh was charged, was amended in 2021 to

raise the felony threshold of theft from $500 to $1,000.

                                        18
objected, we will reverse if the proof of guilt was not otherwise overwhelming

and the trial court failed to cure any misconduct with a sufficient admonition.

Brafman v. Commonwealth, 612 S.W.3d 850, 861 (Ky. 2020). Because the trial

court overruled Kesseh’s objection and did not admonish the jury, our review is

functionally limited to determining whether the proof of guilt presented to the

jury regarding the value of the stolen property was overwhelming.

      The second claim of error also originates from the Commonwealth’s

closing statements in which it identified “twenty plus eyewitness ID’s.” The

third claim of error occurred during the penalty phase when Kesseh alleges

that testimony of two of the Commonwealth’s witnesses mischaracterized the

meaning of “conditionally discharged” and materially influenced the jury’s

decision to recommend a twenty-seven-year sentence for his convictions.

Kesseh concedes that the latter two alleged errors are unpreserved and are only

reviewable for palpable error. Id. Consequently, we will not reverse unless “the

alleged misconduct was flagrant[.]” Conduct is flagrant “if it render[ed] the trial

fundamentally unfair.” Id. (internal quotations and citation omitted). Four

factors aid the Court in determining whether a prosecutor’s improper conduct

is sufficiently flagrant to require reversal:

      (1) whether the remarks tended to mislead the jury or to prejudice
      the accused; (2) whether they were isolated or extensive; (3) whether
      they were deliberately or accidentally placed before the jury; and (4)
      the strength of the evidence against the accused. We look at the
      claimed error in context to determine whether, as a whole, the trial
      was rendered fundamentally unfair.

Id. (citations omitted).



                                          19
      1. Assessing the value of the stolen property:

      Of the twenty-four counts for which Kesseh was ultimately convicted, five

involved KRS 514.030, theft by unlawful taking over $500, a Class D felony at

the time of trial. Kesseh asserts that the Commonwealth failed to present

sufficient evidence to establish the value of the stolen property relevant to each

count and then incorrectly stated the legal standard by which the jury was

required to assess the value of the property. In Tussey v. Commonwealth, we

established that “the value of the stolen property on the date the offender

receives it is proper for determining the severity of the violation.” 589 S.W.2d

215, 215 (Ky. 1979). We concluded in Tussey, when referring to depreciation,

that it would “contradict all theories of fairness” to hold individuals

accountable for “an act unrelated to his or her own criminal liability[.]” Id. at

216. Of course, value must be determined somehow, and in Commonwealth v.

Reed, we affirmed that owners are competent to testify regarding the value of

their property so long as they give “sufficient detail for the jury to make a value

determination.” 57 S.W.3d 269, 271 (Ky. 2001).

      Kesseh is correct that the Commonwealth misstated the relevant law to

the jury by claiming that: “the value is the cost. Ask anybody how they value

the things that they own and it’s how much they spent to purchase it. Now

most of these kids were students. Their computers, their laptops were relatively

new. Their electronics were relatively new. It doesn’t say anything in here

about depreciated value.” This statement was a clear misrepresentation of the

law as it relates to valuing stolen property for the purposes of KRS 514.030.

                                        20
However, at its core this issue asks whether, despite the misstatement, the

Commonwealth provided overwhelming evidence of Kesseh’s guilt. We

conclude that it did.

      The five victims the Commonwealth questioned over the course of three

days each testified as to the value of their stolen property. Kirk testified that

the value of her laptop was $1,200. Washington testified that the total value of

stolen property for her Playstation 4, Nintendo Switch, and speaker was

roughly $780. Rose testified that his laptop was worth roughly $1,000.

Meanwhile, McFarland testified that her laptop was worth $800. Finally,

Schreiber testified that his laptop, X-box 360, and camera were worth about

$2,000. This testimony satisfied the Commonwealth’s burden, is well in line

with our precedent, and consequently does not meet the threshold for reversal.

See, e.g., Reed, 57 S.W.3d at 270; Poteet v. Commonwealth, 556 S.W.2d 893,

895-96 (Ky. 1977); Mitchell v. Commonwealth, 538 S.W.3d 326, 328 (Ky. App.

2017); Meyer v. Commonwealth, 393 S.W.3d 46, 55 (Ky. App. 2013).

      2. The closing statement:

      Near the conclusion of the Commonwealth’s closing statements, counsel

stated the following:

      We’re not asking you to just accept one witness ID. We’re not asking
      you to accept even the twenty plus eyewitness ID’s. We’re asking
      you to weigh it with the video, with the evidence that he had in his
      possession at the time, with the DNA. We’re asking you to rely on
      all of the evidence. The piles of evidence that link him to every single
      one of these offenses. That link him to every single violation, every
      one of those students at U of L. We’re asking you to find him guilty
      of each and every one of these offenses that he committed.



                                        21
Kesseh asserts that by incorrectly claiming that he was identified by twenty

witnesses, the Commonwealth committed reversible misconduct. We disagree.

As we have stated, prosecutorial conduct is judged for flagrancy by considering

whether the remarks misled or prejudiced the jury, whether the remarks were

isolated or extensive, whether those remarks appeared to have been deliberate,

and finally, we look at the strength of the evidence against the defendant.

Brafman, 612 S.W.3d at 861. In Duncan v. Commonwealth, the principal case

on which Kesseh relies, the prosecuting attorney relied on testimony which

simply stated that the defendant “could not be excluded as a source of the

DNA[.]” The Commonwealth then proceeded to make an extraordinary

rhetorical leap when it inferred that because the defendant could not be

excluded as a source, the jury was required to find that it was the defendant’s

DNA on the victim’s clothing. 322 S.W.3d 81, 91 (Ky. 2010). Inferring that the

DNA evidence “pin-pointed” the defendant was “highly improper and, given the

immense weight jurors are apt to accord DNA evidence, rendered [the

defendant’s] trial manifestly unfair.” Id. at 93. The Commonwealth’s conduct

in the case before us bears little, if any resemblance, to Duncan.

      In this case, the Commonwealth provided seven eyewitnesses who

identified Kesseh at trial, in addition to more than a dozen video surveillance

clips and a litany of stolen items that were on his person when he was

arrested.14 Moreover, and crucially, these comments were isolated, coming in



      14 The Commonwealth also presented DNA evidence tying Kesseh to the sexual

assault, however, that is not at issue in this appeal.

                                       22
the final minutes of an extensive closing argument in which the

Commonwealth had otherwise systematically addressed the elements of each

charge against Kesseh. Given the apparent incidental nature of the comments,

the fact that the eyewitness number was not integral to the underlying theory

and proof of guilt, little suggests that they materially misled the jury.

Consequently, Kesseh’s argument that the error was flagrant is unmeritorious.

      3. The penalty phase testimony:

      Kesseh’s final substantive allegation of prosecutorial misconduct

concerns the testimony of two of the Commonwealth’s witnesses, called to

testify during the penalty phase of his trial. The first, Sarah Butler,15 was

brought forth to testify regarding Kesseh’s prior convictions. As part of her

testimony Butler was asked to introduce Kesseh’s prior convictions. During

that exchange, Butler testified that Kesseh had previously been convicted of

fourth-degree assault and harassment for which he received 179 days,

conditionally discharged for two years. Afterwards the following exchange

occurred:

      Commonwealth: Okay, so when a sentence is conditionally discharged
      does that mean that he, does he serve a sentence in jail or is that
      essentially a community supervision type of sentence?

      Butler: Yes, it’s community supervision.

Immediately thereafter, a juror requested that he be able to ask the court a

clarifying question. The court agreed and had the juror write the question out



       15 Butler is a paralegal in the Commonwealth Attorney’s Special Victim Unit.

Her testimony was limited to discussing Kesseh’s prior convictions.

                                          23
for review. That question asked for clarification about whether Kesseh had

served any jail time for those earlier misdemeanor offenses. The court,

following a bench conference with both counsels, answered directly that

conditional discharge16 meant that “time was not served. It was the time that

was essentially probated on the condition that he do certain things and not do

other things.” Immediately following this colloquy, and Butler’s testimony, the

Commonwealth called Tara Vincent17 to discuss the implications of certain

possible penalties which the jury could impose, having found Kesseh guilty. As

part of her testimony, Vincent stated that during probation an individual is

“allowed to remain in the community instead of going to prison[;]” and that the

conditions of the “community supervision” are based on a needs assessment

completed by the Department. Kesseh asserts that the proximity between

Vincent’s discussion of community supervision and Butler’s explanation

regarding Kesseh’s prior sentence created an impermissible inference that

Kesseh had been under the Department’s supervision when he committed his

crime spree. Having reviewed the record carefully, we find this allegation

entirely without merit.




      16KRS 533.020(3) allows the court to impose conditional discharge when the
defendant has been convicted and the court believes “that the defendant should
conduct himself according to conditions determined by the court and that
probationary support is inappropriate.” KRS 533.030 establishes the parameters by
which the trial court establishes the conditions of conditional discharge.
       17 Vincent is a district supervisor with the Division of Probation and Parole

within Kentucky’s Department of Corrections.

                                           24
      In Robinson v. Commonwealth, we reversed a conviction after a probation

and parole officer provided incorrect information to the jury regarding a

defendant’s potential parole eligibility. 181 S.W.3d 30, 38 (Ky. 2005). We

reasoned that “[t]he use of incorrect, or false, testimony . . . is a violation of due

process when the testimony is material[]” regardless of whether the prosecutor

operated in good faith. Id. In that case, the parole and probation officer

incorrectly testified that a defendant’s good time credits would be factored into

his parole eligibility when, in reality, “[a]lthough statutory good time is listed in

the sentence calculation on a prisoner's resident record card, the prisoner does

not actually receive credit for his good time until he reaches the minimum

parole eligibility (or, in this case, service of 20% of his sentence).” Id. The

Commonwealth relied on this incorrect testimony in arguing that the defendant

should receive the maximum sentence possible. Id. See also Beard v.

Commonwealth, 581 S.W.3d 537, 546 (Ky. 2019) (finding palpable error when

the Commonwealth urged the jury to recommend the maximum sentence for

each crime, to be run consecutively, after misinforming the jury that the

defendant would be parole eligible after only serving 20% of the sentence).

Simply stated, the crucial distinction between Robinson and this case is that

here the testimony provided was correct. Butler’s and Vincent’s description of

“conditional discharge” and “community supervision” accurately reflected KRS

533.020. Consequently, we find no error.




                                         25
      V. No cumulative error.

      Lastly, Kesseh contends that his convictions should be reversed based on

cumulative error, “the doctrine under which multiple errors, although harmless

individually, may be deemed reversible if their cumulative effect is to render the

trial fundamentally unfair.” Brown v. Commonwealth, 313 S.W.3d 577, 631

(Ky. 2010). Cumulative error has been found “where the individual errors were

themselves substantial, bordering, at least, on the prejudicial.” Id. Since none

of the errors in this case have been found individually substantial or

prejudicial, no cumulative error resulted.

                                  III. Conclusion

      For the foregoing reasons, we affirm the judgment of the Jefferson Circuit

Court.

      Minton, C.J.; Conley, Hughes, Keller, Lambert and VanMeter, JJ., sitting.

All concur. Nickell, J., not sitting.


COUNSEL FOR APPELLANT:

Christopher Barrett Thurman
Louisville Metro Public Defender’s Office


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Joseph A. Beckett
Assistant Attorney General




                                        26